952 So. 2d 610 (2007)
Steven KRANIAS and Tina Kranias, Petitioners,
v.
Dimitrios TSIOGAS a/k/a Jimmy Tsiogas; Pogoni Land Trust, LLC, Individually and as Trustee; Pogoni Investments, LLC; Pogoni Management, LLC; and Epicurus, LLC, Respondents.
No. 2D06-4503.
District Court of Appeal of Florida, Second District.
March 30, 2007.
Marcus A. Castillo of Haas & Castillo, P.A., Clearwater, for Petitioners.
Timothy W. Weber and Mark P. Stopa of Battaglia, Ross, Dicus & Wein, P.A., St. Petersburg, for Respondents.
VILLANTI, Judge.
The petition for writ of certiorari is dismissed with respect to the documents previously produced to the respondents. The petition is denied with respect to the documents withheld from the respondents. This opinion has no effect on the petitioners' *611 emergency motion for in camera inspection filed in the circuit court nor any order resulting from that motion.
Dismissed in part; denied in part.
CASANUEVA and SALCINES, JJ., Concur.